Case 2:20-cv-00078-JRG Document 90-7 Filed 01/13/21 Page 1 of 2 PageID #: 3490




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                             §
 EQUIPMENT LLC,                                      §
                                                     §
         Plaintiff,                                  §         Case No. 2:20-CV-0078-JRG
                                                     §
 v.                                                  §         JURY TRIAL DEMANDED
                                                     §
 HMD GLOBAL OY,                                      §
                                                     §
          Defendant.                                 §

                             DECLARATION OF JERRY D. TICE II

         I, Jerry D. Tice II, hereby declare as follows:

         1.       I am an attorney at the law firm of Bragalone Conroy PC in Dallas, Texas. I am

counsel of record in this case. I am admitted to practice in the State of Texas and the Eastern

District of Texas. I submit this declaration based on personal knowledge and following a

reasonable investigation. If called upon as a witness, I could and would competently testify to the

truth of each statement herein.

         2.       The following paragraphs discuss exhibits to CCE’s Opening Claim Construction

Brief. In the exhibits, any highlighting is added by CCE pursuant to L.R. CV-7(b), unless otherwise

noted.

         3.       Exhibit A is a true and correct copy of U.S. Patent No. 7,218,923, produced by CCE

in this Action.

         4.       Exhibit B is a true and correct copy of Cellular Commc’ns Equip. LLC v. HTC

Corp., No. 6:13-cv-507, 2015 WL 10735208 (E.D. Tex. June 1, 2015), a Memorandum Opinion

and Order signed by Magistrate Judge Mitchell and submitted in the -507 matter as Dkt. No. 413.
Case 2:20-cv-00078-JRG Document 90-7 Filed 01/13/21 Page 2 of 2 PageID #: 3491




       5.     Exhibit C is a true and correct copy of Cellular Commc’ns Equip. LLC v. HTC

Corp., No. 6:13-cv-507 (E.D. Tex. Aug. 21, 2015), an Order signed by Judge Gilstrap and

submitted in the -507 matter as Dkt. No. 454.

       6.     Exhibit D is a true and correct copy of HMD’s Invalidity Contentions in this matter.

       7.     Exhibit E is a true and correct copy of an email thread between counsel for CCE to

counsel for HMD.

       Executed on January 13, 2021                 /s/ Jerry D. Tice II
                                                    Jerry D. Tice II
